Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 1 of 21 PageID: 1




JAMES E. CECCHI
CARELLA, BYRNE, CECCHI, OLSTEIN,
BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, NJ 07068
Tel: 973-994-1700
Fax: 973-994-1744
jcecchi@carellabyrne.com

Attorneys for Plaintiff

[Additional counsel appear on signature page.]

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 DON TRAN, individually and on behalf of all               Case No. ____________________
 others similarly situated,
                                                           CLASS ACTION COMPLAINT
                          Plaintiff,
                                                           JURY TRIAL DEMANDED
 v.

 THE BANK OF NOVA SCOTIA, COREY
 FLAUM, and JOHN DOES 1-25

                          Defendants,


       Plaintiff files this civil action under Section 9(a) and 22(a) of the Commodity Exchange

Act (“CEA”), Rule 23 of the Federal Rules of Civil Procedure, and common law for damages,

costs of suit, and other relief as may be just and proper, each on behalf of itself and a class of

those similarly situated (“Class” as defined below) against Defendants Bank of Nova Scotia

(“Defendant Bank”), Corey Flaum, and John Does 1-25 (together “Defendants”) for Defendants’

unlawful and intentional manipulation of precious metals futures contracts. Based upon personal

knowledge, information, belief, and investigation of counsel, Plaintiff specifically alleges the

following:

                                        INTRODUCTION
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 2 of 21 PageID: 2




         1.      Between at least January 2008 and until at least July 2016 (the “Class Period”),

Defendants engaged in fraudulent and manipulative trading practices in connection with the

purchase and sale of gold, silver, platinum, and palladium futures contracts (“precious metals

futures contracts”) traded on the New York Mercantile Exchange (“NYMEX”) and the

Commodity Exchange, Inc. (“COMEX”) in violation of the Commodity Exchange Act, 7 U.S.C.

§ 1 et seq. (“CEA”) and the common law.

         2.      Defendants consist of a group of precious metals traders and their employer.

Corey Flaum and John Doe Defendants’ actions were within the scope of their employment with

Defendant Bank.

         3.      On August 13, 2020, Defendant Bank entered into a Deferred Prosecution

Agreement with the United States Department of Justice in connection with the above conduct.

There, Defendant Bank agreed to pay $60,451,102—including $42,000,000 in criminal fines. 1

         4.      Defendant Bank agreed that the above facts established “beyond a reasonable

doubt” that Defendants “knowingly and intentionally attempt[ed] to manipulate the price of

certain commodities for future delivery, namely gold, silver, platinum, and palladium futures

contracts.” 2

         5.      Defendant Bank agreed under penalty of being subject to prosecution, that it shall

not make any public statement “in litigation or otherwise, contradicting the acceptance of




1
    United States v. Bank of Nova Scotia, No. 20-cr-707, ECF Nos. 1-2 (D.N.J. Aug. 19, 2020).
2
 Id. at ECF No. 2, Attachment A (declaring that Defendant Bank would not contradict the
Statement of Facts should the government pursue the deferred prosecution; the facts there
“establish beyond a reasonable doubt the charges set forth. . . “).

                                                  2
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 3 of 21 PageID: 3




responsibility by the Company set forth [in the Deferred Prosecution Agreement] or the facts

described in the attached statement of facts.” 3

          6.       On July 25, 2019, Defendant Corey Flaum pled guilty to one count of attempted

commodities price manipulation. He “knowingly and intentionally manipulated and attempted to

manipulate the price of certain commodities for future delivery, namely precious metals futures

contracts. . . .” 4

          7.       Defendants engaged in a long running illicit scheme to “spoof” the market for

futures contracts—contracts to enter into a future transaction at a predetermined price.

Defendants placed legitimate buy and sell orders, and would then place manipulative orders to

artificially drive the price in a favorable direction for Defendants. After the legitimate order was

executed, Defendants would cancel the manipulative orders before the manipulative orders could

be executed.

          8.       Accordingly, the spoof orders were designed to, and did, artificially move the

prices of NYMEX and COMEX precious metals futures and options contracts during the Class

Period in a direction that was favorable to Defendants, but unfavorable to Plaintiff.

          9.       Defendants’ deliberate acts distorted price signals and manipulated the prices of

NYMEX and COMEX precious metals futures and options contracts during the class period.

Defendants’ actions were intended to, and did, induce other market participants, such as Plaintiff,

to trade against Defendants’ genuine orders.

          10.      But for Defendants’ misleading inducements, Plaintiff and other market

participants would not have traded.



3
    Id. at ¶ 33.
4
    U.S. v. Flaum, No. 19-338, ECF No. 2 ¶ 2 (E.D.N.Y. 2019).

                                                    3
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 4 of 21 PageID: 4




                                  JURISDICTION AND VENUE

          11.    Gold, silver, platinum, and palladium are “commodities” and are the

“commodities underlying” the futures and options contracts traded on the NYMEX and

COMEX, as those terms are defined and used in Sections 1(a)(4) and 22 of the CEA, 7 U.S.C. §§

1a(4) and 25(a)(1)(D), respectively.

          12.    The Court has subject matter jurisdiction over this action pursuant to 7 U.S.C. § 1

et seq. and 28 U.S.C. §§ 1331 and 1337.

          13.    The Court has personal jurisdiction over Defendants pursuant to Section 22 of the

CEA, as Defendants transact business in this District. Furthermore, Defendants admitted that the

conduct in the Information, which explains the basis of Plaintiff’s injury, occurred in the

“District of New Jersey, and elsewhere. . . .” 5

          14.    Defendant Bank has also consented to this Court’s personal jurisdiction on these

facts when it explicitly consented to the filing of the Information in this District.

          15.    Venue is proper in the District of New Jersey pursuant to 7 U.S.C. § 25(c) and 28

U.S.C. § 1391(b)(2), as Defendants admitted that the conduct alleged happened in this District

and elsewhere. Furthermore, hearing the complaint in this venue would serve judicial economy

as the Court is familiar with the facts, the underlying conduct, and the sophisticated subject

matter of the complaint.

          16.    Defendants made use of the means and instrumentalities of transportation or

communication in, or the instrumentalities of, interstate commerce, or of the mails in connection

with the unlawful acts and practices and courses of business alleged in this complaint.

                                             PARTIES


5
    Id. at ECF No. 1 ¶¶ 1, 10.

                                                   4
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 5 of 21 PageID: 5




     I.          Plaintiff

           17.      Plaintiff Don Tran is an individual who resides in El Monte, California. During

the Class Period, Mr. Tran transacted in silver and gold futures contracts at artificial prices

proximately caused by Defendants’ manipulative conduct. As a result, Mr. Tran was damaged

and suffered legal injury to his business or property.

     II.         Defendants

           18.      Defendant Bank of Nova Scotia is a corporation headquartered at 44 King Street

West Toronto, Ontario, Canada. Defendant’s US based Traders transacted in precious metals

futures and options contracts on NYMEX and COMEX throughout the Class Period.

           19.      Defendant Flaum was employed by Defendant Bank of Nova Scotia during the

Class Period. Defendant Flaum pled guilty to one count of attempted commodities price

manipulation related to and forming the basis of the allegations herein.

           20.      John Does 1-25 are other precious metals traders employed by Defendant Bank of

Nova Scotia that participated in, facilitated, and assisted with the manipulation and unlawful

conduct alleged herein. These defendants are both known and unknown to the United States

Attorney.

                                      FACTUAL ALLEGATIONS

     I.          Overview of Precious Metals Futures

           21.      The CME Group is comprised of four Designated Contract Markets (“DCMs”). 6

The CME Group is also the holding company and the parent of the NYMEX and COMEX. The

CME Group’s Global Headquarters is located at 20 South Wacker Drive, Chicago, Illinois

60606.


6
    The DCMs are CME, CBOT, COMEX, and NYMEX.

                                                    5
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 6 of 21 PageID: 6




         22.    CME Globex, which is owned and operated by the CME Group, is an electronic

trading platform used to trade futures and options contracts. CME Globex is an open access

marketplace that allows a market participant to directly enter his or her own trades and

participate in the trading process. This includes the ability to view the book of order and real

time price data virtually 24 hours a day.

         23.    To access CME Globex, customers must have a CME Group clearing firm

relationship, CME Group-certified trading application and connectivity to CME Globex. 7 Thus,

anyone who has an account with a Futures Commission Merchant (“FCM”) 8 or an Introducing

Broker, can trade on CME Globex. 9

         24.    CME Globex falls within the Commodity Futures Trading Commission’s

definition of an “exchange” i.e., “[a] central marketplace with established rules and regulations

where buyers and sellers meet to trade futures and options contracts or securities.” 10

         25.    A variety of CME Group products are available to trade on the CME Globex

platform including, but not limited to, precious metals futures and options contracts. 11

         26.    A futures contract is a legally binding, standardized agreement to buy or sell a

standardized commodity, specifying quantity and quality at a set price on a future date (the




7
 CME Globex Reference Guide, p. 5 (available at
https://www.cmegroup.com/globex/files/GlobexRefGd.pdf).
8
 An FCM is an individual or organization involved in the solicitation or acceptance of buy or
sell orders for futures or options on futures in exchange for a commission or other assets from
customers.
9
 CME Globex Reference Guide, p. 2 (available at
https://www.cmegroup.com/globex/files/GlobexRefGd.pdf).
10
     https://www.cftc.gov/ConsumerProtection/EducationCenter/CFTCGlossary/glossary_e.html.
11
   CME Globex Reference Guide, p. 5 (available at
https://www.cmegroup.com/globex/files/GlobexRefGd.pdf).

                                                 6
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 7 of 21 PageID: 7




delivery date). In practice, very few futures contracts, which are traded each year, are satisfied by

the delivery of the underlying commodity.

       27.     There are two sides to a futures contract a “long” side and a “short” side. The

“long” side is the buyer of the futures contract. This means that the person with the “long” side is

obligated to take delivery and pay for the commodity at the agreed upon future delivery date.

       28.     The “short side” is the seller of the contract. This means that the person with the

“short” side is obligated to make delivery of the underlying commodity on the agreed upon

future delivery date.

       29.     Very few futures contracts are satisfied by delivery as most long buyers and short

sellers will offset or roll their obligation. To offset a futures contract the individual must execute

a trade which is the opposite of the position they currently have. For example, if an individual

buys one long futures contract set for delivery in December, to offset that trade, they must sell

one short futures contract of the same futures set to delivery in December.

       30.     An options contract is an agreement that gives the buyer, or “option holder,” the

right, but not the obligation, to either buy or sell something at a specified price during a specified

time period. The buyer of an option pays an “option premium” to the seller for the right to buy

(call option) or sell (put option) the underlying commodity.

       31.     A “call option” confers upon the buyer the right, but not the obligation, to buy the

commodity at the specified price (the “strike” price) within a specific period of time. Conversely,

the seller of a “call option” is obligated to deliver a long position in the underlying commodity if

the buyer opts to exercise the option. This means the call buyer will profit when the underlying

asset increases in price, and the seller profits when the underlying asset decreases in price.




                                                  7
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 8 of 21 PageID: 8




         32.    A “put option” confers upon the buyer the right, but not the obligation, to sell the

underlying commodity at the strike price within a specific period of time. The seller of a put

option then has the obligation to buy the underlying commodity at the strike price if the option is

exercised. A put option becomes more valuable as the price of the underlying stock depreciates

relative to the strike price. Conversely, a put option loses its value as the underlying stock

increases. It also decreases in value as the expiration date approaches.

         33.    The COMEX Gold Futures Contract (“GC”) is a futures contract where the

underlying commodity is 100 troy ounces of gold. COMEX gold futures contracts are listed on

the COMEX and traded electronically on the CME’s Globex platform. 12

         34.    The COMEX Gold Options Contract (“OG”) is an options contract where the

underlying contract is one COMEX Gold futures contract. COMEX gold options contracts are

listed on the COMEX and traded electronically on the CME’s Globex platform. 13

         35.    The NYMEX Palladium Futures Contracts (“PA”) have an underlying contract

commodity is 100 troy ounces palladium. NYMEX palladium futures contracts are listed on the

NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the

CME’s Globex platform. 14

         36.    The NYMEX Palladium Options Contracts (“PAO”) have an underlying contract

of one NYMEX Palladium futures contract. NYMEX palladium options contracts are listed on

the NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the

CME’s Globex platform. 15


12
     See https://www.cmegroup.com/trading/metals/precious/gold_contractSpecs_futures.html.
13
     https://www.cmegroup.com/trading/metals/precious/gold_contractSpecs_options.html.
14
     https://www.cmegroup.com/trading/metals/precious/palladium_contractSpecs_futures.html
15
     https://www.cmegroup.com/trading/metals/precious/palladium_contractSpecs_options.html

                                                  8
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 9 of 21 PageID: 9




         37.    The NYMEX Platinum Futures Contract (“PL”) have an underlying commodity

of 50 troy ounces of platinum. NYMEX platinum futures contracts are listed on the NYMEX,

subject to the rules and regulations of NYMEX, and traded electronically on the CME’s Globex

platform. 16

         38.    The NYMEX Platinum Options Contract (“PO”) have an underlying contract of

one NYMEX Platinum futures contract. NYMEX platinum options contracts are listed on the

NYMEX, subject to the rules and regulations of NYMEX, and traded electronically on the

CME’s Globex platform. 17

         39.    The COMEX Silver Futures Contract (“SI”) is a futures contract where the

underlying commodity is 5,000 troy ounces of silver. COMEX silver futures contracts are listed

on the COMEX, subject to the rules and regulations of COMEX, and traded electronically on the

CME’s Globex platform. 18

         40.    The COMEX Silver Options Contract (“SO”) is a futures contract where the

underlying commodity is one COMEX Silver futures contract. COMEX silver futures contracts

are listed on the COMEX, subject to the rules and regulations of COMEX, and traded

electronically on the CME’s Globex platform. 19

         41.    Spoofing is a disruptive and prohibited trading practice. It is the act of entering an

order or causing an order with the intent to cancel the order before execution or to modify the




16
     https://www.cmegroup.com/trading/metals/precious/platinum_contractSpecs_futures.html
17
     https://www.cmegroup.com/trading/metals/precious/platinum_contractSpecs_options.html
18
     https://www.cmegroup.com/trading/metals/
19
 https://www.cmegroup.com/trading/metals/precious/silver_contractSpecs_options.html?option
ProductId=193#option ProductId=193

                                                  9
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 10 of 21 PageID: 10




order to avoid execution. This is typically done to generate selling or buying interest in a specific

contract and creates a misleading and artificial appearance of buy-or sell-side pressure. 20

       A. Defendants Manipulated the Prices of NYMEX and COMEX Precious Metals
          Futures and Options Contracts to Artificial Levels Throughout the Class Period

       42.     The social benefits that justify commodity futures trading are (a) price discovery,

(b) efficient risk-transfer, and (c) price stabilization. See Cargill. Inc. v. Hardin, 452 F.2d 1154,

1156-58 (8th Cir. 1971). Price manipulation destroys all three of these benefits. Cargill, 452 F.2d

at 1156-58.

       43.     To reap those social benefits, commodities traders must be acting in accordance

with the standard behavior of acting in an economic and economically rational manner.

       44.     When an organization or an individual fails to act in an economic or economically

rational manner those actions (or lack of actions) are deemed to be pursuant to a manipulative

scheme.

       45.     An example of a failure to act in accordance with the social benefits of

commodities futures trading is by “spoofing,” and creating an illusion in the market to benefit

from the false market movement they created. Such actions were taken by the Defendants over

the Class Period.

       46.     Instead of acting in an economically rational manner, Defendants perpetrated a

sophisticated manipulative scheme in which they injected materially false and illegitimate

signals of supply and demand into the market in order to (a) induce other market participants to

trade against Defendants’ genuine orders (i.e., orders that Defendants did want to execute) on the

opposite side of the market from the spoof orders at prices, quantities, and times at which


20
  https://institute.cmegroup.com/courses/market-regulation/modules/disruptive-practices-
prohibited-spoofing

                                                  10
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 11 of 21 PageID: 11




Plaintiff and the other market participants otherwise would not have traded, and (b) financially

benefit Defendants.

          47.    Defendants routinely placed electronic orders to buy and sell NYMEX and

COMEX Precious Metals Futures Contracts with the intent to cancel those orders before

execution to make profits and avoid losses.

          48.    A specific example of Defendants’ manipulative behavior took place on

December 31, 2015. On that date, at approximately 11:39:10.679 (Central Standard Time),

Defendant Flaum, while working on behalf of and within the scope of his employment with

Defendant Bank, placed a genuine offer to sell five gold futures contracts at the price of

$1060.40. Less than 90 seconds later, Flaum placed a manipulative order to buy 245 gold futures

contracts at the price of $1059.90.

          49.    Defendants placed the manipulative buy order with the intent to cancel the offer

before it could be executed. This sent materially false and illegitimate signals of supply and

created an “illusion of demand” in the market, with the purpose of artificially moving the market

price higher.

          50.    Defendants’ conduct did indeed artificially push the market price higher, and thus

Defendants’ genuine offer executed. Less than two seconds after Defendants’ sale order

executed, Flaum, again within the scope of his employment with Defendant Bank, cancelled the

manipulative order in its entirety.

          51.    Defendant Bank cannot dispute the conduct alleged in paragraphs 49-51, as the

conduct is described in the Statement of Facts in the Deferred Prosecution Agreement. 21




21
     U.S. v. Bank of Nova Scotia, No. 20-cr-707, ECF No. 2, Attachment A at ¶¶ 4-5.

                                                 11
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 12 of 21 PageID: 12




       52.     This manipulative strategy injured Plaintiff and the Class by causing them to

transact in NYMEX and COMEX precious metals futures and options contracts at artificial

prices and thereby suffer monetary losses.

       53.     Through their manipulative conduct, Defendants unlawfully increased their

profits at the expense of Plaintiff and the Class. As a result of Defendants’ sophisticated

manipulative strategy, innocent market participants such as Plaintiff who traded NYMEX and

COMEX precious metals futures and options contracts, traded at artificial prices throughout the

Class Period caused by Defendants’ manipulation.

                               CLASS ACTION ALLEGATIONS

       54.     Plaintiff brings this action on behalf of itself, and all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of the following Class:

       All persons and entities that were injured by Defendants’ illegal activities who
       purchased or sold any NYMEX platinum futures contract, NYMEX palladium
       futures contract, COMEX silver futures contract, COMEX gold futures contract,
       or any option on those futures contracts, during the period of at least January 2008
       through at least July 2016.

       55.     Excluded from the Class are Defendants, their officers and directors,

management, employees, subsidiaries, or affiliates. Also excluded from the Class is the Judge

presiding over this action, his or her law clerks, spouse, any other person within the third degree

of relationship living in the Judge’s household, the spouse of such person, and the United States

Government.

       56.     The Class is so numerous that joinder of the individual members of the proposed

Class is impracticable. While the exact number of Class members is unknown to Plaintiff,

Plaintiff believes that at least hundreds, if not thousands, of geographically dispersed Class

members transacted in NYMEX platinum futures contracts, NYMEX palladium futures



                                                  12
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 13 of 21 PageID: 13




contracts, COMEX silver futures contracts, COMEX gold futures contracts, or any option on

those futures contracts throughout the Class Period.

       57.      Plaintiff’s claims are typical of the claims of the other members of the Class.

Plaintiff and the members of the Class sustained damages arising out of Defendants’ common

course of conduct in the violations of law as complained of herein. The injuries and damages of

each member of the Class were directly caused by Defendants’ wrongful conduct in violation of

the laws as alleged herein.

       58.     Plaintiff will fairly and adequately protect the interests of the members of the

Class. Plaintiff is an adequate representative of the Class and has no interests that are adverse to

the interests of absent Class members. Plaintiff has retained counsel competent and experienced

in class action litigation, including commodity futures manipulation class action litigation.

       59.     Common questions of law or fact exist as to Plaintiff and all Class members, and

these common questions predominate over any questions affecting only individual members of

the Class. These predominant questions of law and/or fact common to the Class include, without

limitation:

               a.      whether Defendants manipulated the price of NYMEX platinum futures

                       contract(s), NYMEX palladium futures contract(s), COMEX silver futures

                       contract(s), COMEX gold futures contract(s), or the price of options on

                       those futures contracts, in violation of the CEA;

               b.      whether Defendants manipulated the price of NYMEX platinum futures

                       contract(s), NYMEX palladium futures contract(s), COMEX silver futures

                       contract(s), COMEX gold futures contract(s), or the price of options on

                       those futures contracts, to be artificial;



                                                  13
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 14 of 21 PageID: 14




               c.     whether such manipulation caused a cognizable injury under the CEA;

               d.     whether Defendants’ unlawful conduct caused actual damages to Plaintiff

                      and the Class;

               e.     whether Defendants were unjustly enriched at the expense of Plaintiff and

                      members of the Class;

               f.     the operative time period and extent of Defendants’ unlawful conduct; and

               g.     the appropriate nature and measure of Class-wide relief.

       60.     A class action is superior to other methods for the fair and efficient adjudication

of this controversy because joinder of all Class members is impracticable. Treatment as a class

action will permit a “large number” of similarly situated persons to adjudicate their common

claims in a single forum simultaneously, efficiently, and without the duplication of effort and

expense that numerous individual actions would engender. Class treatment will also permit the

adjudication of claims by many class members who could not afford individually to litigate

claims such as those asserted in this Complaint. The cost to the court system of adjudication of

such individualized litigation would be substantial. The prosecution of separate actions by

individual members of the Class would create a risk of inconsistent or varying adjudications,

establishing incompatible standards of conduct for the Defendants.

       61.     Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

                              FRAUDULENT CONCEALMENT

       62.     The applicable statutes of limitations relating to the claims for relief alleged in

herein were tolled because of fraudulent concealment involving both active acts of concealment

by Defendants and inherently self-concealing conduct.



                                                 14
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 15 of 21 PageID: 15




        63.     Defendants concealed their manipulative acts by, inter alia, placing orders

electronically with the intent to buy or sell NYMEX and COMEX Precious Metals Futures

Contracts at a certain price, even though they secretly had no intent of transacting at that level.

At no point did Defendants disclose that they placed these orders to manipulate the prices of

NYMEX and COMEX Precious Metals Futures Contracts. Because of such fraudulent

concealment, and the fact that Defendants’ manipulation is inherently self-concealing, Plaintiff

and the members of the Class could not have discovered the existence of Defendants’

manipulation any earlier than the date of the public disclosures thereof. As a result, Plaintiff and

the Class had no knowledge of Defendants’ unlawful and self-concealing manipulative acts and

could not have discovered the same by the exercise of due diligence on or before August 19,

2020 when the United States filed in the District of New Jersey the Criminal Information and

Deferred Prosecution Agreement.

        64.     As a result of the concealment of Defendants’ unlawful conduct, and the self-

concealing nature of Defendants’ manipulative acts, Plaintiff asserts the tolling of the applicable

statute of limitations affecting the rights of the causes of action asserted by Plaintiff.

        65.     Defendants are equitably estopped from asserting that any otherwise applicable

limitations period has run.

                               FIRST CLAIM FOR RELIEF
      (Manipulation in Violation of The Commodity Exchange Act 7 U.S.C. § 1 et seq.)
                                (As against All Defendants)

        66.     Plaintiff realleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

        67.     Defendants through their acts alleged herein, from at least January 2008 through

at least July 2016 specifically intended to and did cause unlawful and artificial prices of



                                                  15
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 16 of 21 PageID: 16




NYMEX platinum futures contracts, NYMEX palladium futures contracts, COMEX silver

futures contracts, COMEX gold futures contracts, and options on those futures contracts, in

violation of the CEA, 7 U.S.C. § 1, et seq., through their use of fictitious buy and sell orders and

other manipulative conduct.

       68.     Defendants manipulated the price of a commodity in interstate commerce or for

future delivery on or subject to the rules of any registered entity, in violation of the CEA.

       69.     During the Class Period, the prices of NYMEX platinum futures contracts,

NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold futures

contracts, and options on those futures contracts, did not result from the legitimate market

information and the forces of supply and demand. Instead, the prices of NYMEX platinum

futures contracts, NYMEX palladium futures contracts, COMEX silver futures contracts,

COMEX gold futures contracts, and options on those futures contracts, were artificially inflated,

or deflated, by Defendants’ spoofing and other manipulative trading activities.

       70.     Throughout the Class Period, Defendants entered large orders to buy or sell

without the intention of having those orders filled, and specifically intending to cancel those

orders prior to execution. Defendants did this with the intent to inject illegitimate information

about supply and demand into the marketplace, and to artificially move prices up or down to suit

Defendants’ own trades and positions. As a result of these artificial prices, Plaintiff and the Class

suffered losses on their trades in NYMEX platinum futures contracts, NYMEX palladium futures

contracts, COMEX silver futures contracts, COMEX gold futures contracts, and options on those

futures contracts.

       71.     Through their use of spoofing and other manipulative techniques, Defendants

manipulated the prices of NYMEX platinum futures contracts, NYMEX palladium futures



                                                 16
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 17 of 21 PageID: 17




contracts, COMEX silver futures contracts, COMEX gold futures contracts, and options on those

futures contracts, throughout the Class Period and thereby caused damages to Plaintiff and Class

members who purchased or sold such instruments at the artificially inflated or deflated prices.

       72.     At all times and in all circumstances previously alleged herein, Defendants had

the ability to cause and did cause artificial prices of NYMEX platinum futures contracts,

NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold futures

contracts, and options on those futures contracts. Defendants, either directly and/or through their

employees and/or affiliates, were active in the markets for NYMEX platinum futures contracts,

NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold futures

contracts, and options on those futures contracts, and were aware of the effects of spoofing and

other manipulative conduct on those markets.

       73.     By their intentional misconduct, Defendants violated Sections 6(c), 6(d), 9(a), and

22(a) of the CEA, 7 U.S.C. §§ 9, 13b, 13(a), and 25(a), throughout the Class Period.

       74.     As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX platinum futures

contracts, NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold

futures contracts, and options on those futures contracts, to which Plaintiff and the Class would

not have been subject but for the unlawful conduct of the Defendants as alleged herein.

       75.     Plaintiff and members of the Class are entitled to actual damages sustained in

NYMEX platinum futures contracts, NYMEX palladium futures contracts, COMEX silver

futures contracts, COMEX gold futures contracts, and options on those futures contracts for the

violations of the CEA alleged herein.




                                                17
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 18 of 21 PageID: 18




                               SECOND CLAIM FOR RELIEF
                       (Employing a Manipulative and Deceptive Device
                         In Violation of the Commodity Exchange Act,
                          7 U.S.C. § 1, et seq. and Regulation 180.1(a))
                                   (As against All Defendants)

       76.     Plaintiff realleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

       77.     Defendants’ unlawful conduct as described herein, including the use of

systematically submitting and cancelling spoof orders and engaging in other manipulative

conduct in order to artificially move prices for NYMEX platinum futures contracts, NYMEX

palladium futures contracts, COMEX silver futures contracts, COMEX gold futures contracts,

and options on those futures contracts, constitutes the employment of a manipulative and

deceptive device.

       78.     As alleged herein, Defendants acted intentionally—and, even if they are found to

not have acted intentionally, then at least acted recklessly—in employing the manipulative and

deceptive device to procure ill-gotten trading profits at the expense of Plaintiff and the Class.

       79.     By their intentional misconduct, Defendants violated Sections 6(c) and 22(a) of

the CEA, 7 U.S.C. §§ 9 and 25(a), throughout the Class Period.

       80.      As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX platinum futures

contracts, NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold

futures contracts, and options on those futures contracts, to which Plaintiff and the Class would

not have been subject but for the unlawful conduct of the Defendants as alleged herein.

       81.      Plaintiff and members of the Class are entitled to damages for the violations of

the CEA alleged herein.



                                                 18
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 19 of 21 PageID: 19




                               THIRD CLAIM FOR RELIEF
           (Principal-Agent Liability In Violation Of The Commodity Exchange Act
                                      7 U.S.C. § 1 et seq.)
                                 (As against All Defendants)

         82.      Plaintiff realleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

         83.      Each Defendant is liable under Section 2(a)(1) of the CEA, 7 U.S.C. § 2(a)(1), for

the manipulative acts of their agents, representatives, and/or other persons acting for them in the

scope of their employment.

         84.      Plaintiff and members of the Class are entitled to damages for the violation

alleged herein.

                                  FOURTH CLAIM FOR RELIEF
                                        Unjust Enrichment
                                    (As against All Defendants)

         85.      Plaintiff realleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

         86.      Defendants benefited financially from their unlawful acts. As alleged herein,

Defendants submitted spoof orders electronically and employed other manipulative techniques to

manipulate the prices of NYMEX platinum futures contracts, NYMEX palladium futures

contracts, COMEX silver futures contracts, COMEX gold futures contracts, and options on those

futures contracts, in an artificial direction. Defendants intended to, and did, artificially alter

prices in a direction that benefitted their trades and positions, at the expense of Plaintiff and the

Class.

         87.      These unlawful acts caused Plaintiff and other members of the Class to suffer

injury, lose money, and transact at artificial prices for in NYMEX platinum futures contracts,




                                                   19
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 20 of 21 PageID: 20




NYMEX palladium futures contracts, COMEX silver futures contracts, COMEX gold futures

contracts, and options on those futures contracts.

       88.     As a result of the foregoing, it is unjust and inequitable for Defendants to have

enriched themselves in this manner at the expense of Plaintiff and members of the Class, and the

circumstances are such that equity and good conscience require Defendants to make restitution.

       89.     Each Defendant should pay restitution for its own unjust enrichment to Plaintiff

and members of the Class.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court grant the requested relief as

follows:

               a.      for an Order certifying this lawsuit as a class action pursuant to Rules

                       23(a) and 23(b)(3) of the Federal Rules of Civil Procedure, designating

                       Plaintiff as the Class representative, and appointing Plaintiff’s counsel as

                       Class counsel;

               b.      for a Judgment awarding Plaintiff and the Class damages against

                       Defendants for their violations of the CEA, together with prejudgment

                       interest at the maximum rate allowable by law;

               c.      for a Judgment awarding Plaintiff and the Class restitution of any and all

                       sums of Defendants’ unjust enrichment;

               d.      for an award to Plaintiff and the Class of the costs of suit, including

                       reasonable attorneys’ and experts’ fees and expenses; and

               e.      for such other relief as the Court deems just and proper.




                                                 20
Case 3:20-cv-12261-MAS-LHG Document 1 Filed 09/02/20 Page 21 of 21 PageID: 21




                                DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

trial as to all issues.



Dated: September 2, 2020

                                                    /s/ James E. Cecchi
                                                    James E. Cecchi
                                                    CARELLA, BYRNE, CECCHI
                                                    OLSTEIN, BRODY & AGNELLO, P.C.
                                                    5 Becker Farm Road
                                                    Roseland, New Jersey 07068
                                                    Tel: (973) 994-1700
                                                    jcecchi@carellabyrne.com

                                                    KESSLER TOPAZ
                                                    MELTZER & CHECK, LLP
                                                    Joseph H. Meltzer
                                                    Melissa L. Troutner
                                                    Ethan J. Barlieb
                                                    Jordan Jacobson
                                                    280 King of Prussia Road
                                                    Radnor, PA 19087
                                                    Tel: (610) 667-7706
                                                    jmeltzer@ktmc.com
                                                    mtroutner@ktmc.com
                                                    ebarlieb@ktmc.com
                                                    jjacobson@ktmc.com

                                                    Counsel for Plaintiff and the Proposed
                                                    Class




                                               21
